BY
THE COURT.
Motion to dissolve preliminary injunction. A bill was filed by complainants to restrain infringements of the reissued and extended letters patent Nos. 2.569, 2,570, and 2,571 and to obtain an account of profits and assessment of damages arising from said infringement. A preliminary injunction was granted on October 19, 1871. In June, 1874, complainants amended their bill, setting forth an assignment, dated after the granting of injunction, by the complainant, Thompson, -f all his interest in said letters patent to the Pennsylvania *1024Salt Company. An answer was filed by defendants in July, 1874. In October, 1875, and before tbe taking of any proofs in the cause by either party, the defendant obtained leave to file a supplemental answer, in which he set up that, at the time of granting the injunction, the complainant, the Pennsylvania Salt Company, had no interest in said letters patent, and that the complainant, Thompson, by the aforesaid assignment, had, since the injunction, parted with all his right under the patents. The facts were not denied.
[For other cases involving this patent, see .note to Pennsylvania Salt Manuf'g Co. v. Gu-genheim, Case No. 10,954.]
Mr. Baldwin, for the motion,
cited Wheeler v. McCormick [Case No. 17,490].
Mr. Harding, contra.
C. A. V. Motion overruled.